 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   STACY WIESBROCK, CSBN 257920
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105                   JS-6
10
           Telephone: (415) 268-5612
11         Facsimile: (415) 744-0134
12
           Email: stacy.wiesbrock@ssa.gov
     Attorneys for Defendant
13                         UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
15
16   JOHN PETERMAN,                          ) No. 2:19-cv-05882-DOC(AS)
                                             )
17                                           ) [PROPOSED]
           Plaintiff,                        ) JUDGMENT OF REMAND
18                                           )
                  v.                         )
19                                           )
     ANDREW SAUL,                            )
20   Commissioner of Social Security,        )
                                             )
21                                           )
           Defendant.                        )
22                                           )
                                             )
23
           The Court having approved the parties’ Stipulation to Voluntary Remand
24
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
25
     (“Stipulation ”) lodged concurrent with the lodging of the within Judgment of
26
     Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
27
     above-captioned action is remanded to the Commissioner of Social Security for
28
     further proceedings consistent with the Stipulation to Remand.
     DATED: December 27, 2019                       /s/
                                           HON. ALKA SAGAR
                                           UNITED STATES MAGISTRATE JUDGE
